Citation Nr: 9912024	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-45 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1983 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision, in which the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for low back condition.


REMAND

The appellant contends that his current low back disability 
stems from a slip and fall accident which occurred in 1984.  
His service medical records do show treatment for back 
contusion in May 1984, and subsequent diagnoses of low back 
strain, mechanical low back pain, and paraspinal muscle 
strain.  However, his separation examination, dated in May 
1991, indicates a "normal" clinical evaluation of the spine 
and "other musculoskeletal."

Post- service, the record shows that the appellant first 
sought medical treatment for a lumbosacral strain in May 
1995.  At this time, he related his back strain to a lifting 
injury in April of 1995 but, in a subsequent outpatient visit 
in November 1995, he reported a 10- year history of back 
pain.  Recent VA and private medical records reveal diagnoses 
of mechanical low back pain, chronic lumbosacral strain, 
degenerative disc disease, and disc bulge at L5- S1 and L4- 
L5 with mild facet hypertrophic changes throughout most of 
the lumbar spine.  

It is unclear whether the earliest post-service records of 
treatment for the back are on file.  In the appellant's claim 
for VA compensation dated in November 1995, he reported VA 
and private medical treatment beginning in October 1995.  
These records are associated with the claims file.  However, 
in his notice of disagreement dated August 19, 1996, he had 
indicated that he had first sought medical treatment for his 
back "3 years after discharge."  In hearing testimony 
before the undesigned, he reported treatment by VA in 
approximately 1994-1995.  

The Board is of the opinion that, based upon the particular 
facts of this case, the appellant should be afforded VA 
orthopedic examination in order to determine the nature and 
etiology of his current back disability.  In this respect, 
there are similar in- service and post- service diagnoses of 
low back strain and mechanical low back pain, but the first 
evidence of post- service medical treatment occurs almost 4 
years following his separation from service.  Nonetheless, he 
has testified to continuity of symptomatology and self- 
treatment since his separation from service.  See Savage v. 
Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998).

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:

1. The appellant should be asked by the RO to 
indicate, to the best of his memory, where he 
first sought treatment for his back after service.  
All such records should be obtained.

2.  The RO should take the necessary steps to 
obtain current records of VA treatment, both 
outpatient and inpatient, of the appellant's back 
disability from July 1997 to the present time.

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and etiology of 
his back disability.  The examiner should review 
the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinion on the following questions: 1) What is the 
diagnosis, or diagnoses, of lumbar spine 
disorder(s); and (2) Is it at least as likely as 
not that the lumbar spine disability is the result 
of injury during active service or, alternatively 
was first manifested by his complaint(s) of back 
pain reported in service?  The examiner must 
provide a rationale for the opinions expressed.  
The claims folder and a copy of this remand should 
be made available to the examiner.

4.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6. After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for low back disability with 
consideration given to all the evidence of record, 
to include any additional medical evidence 
obtained by the RO pursuant to this remand, the 
provisions of 38 C.F.R. § 3.303(b) (1998), and the 
holding in Savage.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









